Citation Nr: 1046307	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  07-05 434	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for asthma.

3.  Entitlement to an increased evaluation for service-connected 
atopic eczema, rated as 0 percent disabling prior to January 22, 
2009 and as 30 percent disabling from January 22, 2009.


REPRESENTATION

Veteran represented by:	American Red Cross



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from September 1965 to August 
1969.           

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of September 2003 and July 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland. 

The Veteran participated in an informal conference held before a 
Decision Review Office at the RO in March 2006 and offered 
testimony at a hearing held before the undersigned at the Board 
in June 2008. 

In August 2008, the Board remanded these claims for additional 
action.  At the time, the appeal included a claim of entitlement 
to service connection for bilateral hearing loss.  However, while 
this case was in remand status, by rating decision dated May 
2009, the RO granted this claim.  It is therefore no longer 
before the Board for appellate review. 

The Veteran also initiated an appeal of the RO's October 2005 
rating decision denying entitlement to service connection for 
back and left and right hand disorders and entitlement to a total 
disability evaluation based on individual unemployability.  
However, after the RO issued a statement of the case in response, 
the Veteran did not perfect his appeal by submitting any document 
that could be construed as a substantive appeal on those claims. 

The Veteran initially claimed service connection for PTSD.  The 
United States Court of Appeals for Veterans Claims (Court) 
subsequently held that when a Veteran claims entitlement to 
service connection, he is claiming entitlement to service 
connection for the symptoms of a disability regardless of how 
that disability is diagnosed, hence, such a claim encompasses 
entitlement to service connection for any underlying psychiatric 
disability and not just PTSD.  Clemons v. Shinseki, 23 Vet. App. 
1 (2009).
  
The Board discusses the claims of whether new and material 
evidence has been received to reopen a claim of entitlement to 
service connection for asthma and entitlement to an increased 
evaluation for service-connected atopic eczema, rated as 0 
percent disabling prior to January 22, 2009 and as 30 percent 
disabling from January 22, 2009, in the REMAND section of this 
decision, below, and REMANDS these claims to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  



FINDING OF FACT

The Veteran has currently diagnosed PTSD linked by medical 
evidence to in-service stressors related to his fear of hostile 
military action during his service in Vietnam.



CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.304 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the veteran in substantiating his claim.  

II.  Analysis

The Veteran contends that he developed PTSD due to multiple in-
service stressors experienced in Vietnam in 1966 and in Japan.  
According to written statements submitted during the course of 
this appeal, his hearing testimony, and statements he made during 
treatment visits, he was periodically deployed to Vietnam from 
Yokosuka, Japan as a Seabee with an amphibious construction 
battalion (ACB-1), or from his ship for the purpose of 
constructing highways.  His reported stressors include: (1) being 
stationed at Camp Te Sha in Da Nang on June 12, or June 16, 1966, 
when the enemy attacked the base; (2) being pinned down with no 
weapon or other means of defense (Seabees were not issued 
ammunition); (3) witnessing soldiers killed and injured at that 
camp, including two whose heads were blown away and insides were 
exposed; (4) witnessing dead bodies floating in the water; 
(5) witnessing a man who had his head blown off talking (he died 
a few days later); and (6) feeling like each minute of the day 
was his last.  The Veteran contends that he also experienced 
stressors while in Japan.  Allegedly, he was either visiting, or 
staying at the hospital there when soldiers from Vietnam arrived, 
wounded, dying or dead.  

To establish entitlement to service connection for PTSD there 
must be a diagnosis of that disorder in accordance with 38 C.F.R. 
4.125(a) (2010) (DSM I-V); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2009).

VA amended this regulation during the course of this appeal as 
follows, effective July 12, 2010:

If a stressor claimed by a veteran is related to 
the veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a 
diagnosis of posttraumatic stress disorder and 
that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and 
provided the claimed stressor is consistent with 
the places, types, and circumstances of the 
veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. For purposes of 
this paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with 
an event or circumstance that involved actual or 
threatened death or serious injury, or a threat 
to the physical integrity of the veteran or 
others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly 
military aircraft, and the veteran's response to 
the event or circumstance involved a 
psychological or psycho-physiological state of 
fear, helplessness, or horror.  
75 Fed. Reg. 39,852 (Jul. 13, 2010); 75 FR 41092 (Jul. 15, 2010) 
(to be codified at 38 C.F.R. 3.304(f)(3)).

The documents in the claims file, including VA treatment records 
dated since 2004, a September 2008 letter from a Licensed 
Clinical Social Worker at Readjustment Counseling Service Vet 
Center, and a June 2010 letter from Edwin W. Hoeper, M.D., 
satisfy the first element of a PTSD claim under the former and 
revised criteria of 38 C.F.R. § 3.304(f) because they include 
diagnoses of PTSD.

These documents also satisfy the second element of a PTSD claim 
under the former and revised criteria 38 C.F.R. § 3.304(f), 
because they link the Veteran's PTSD generally to Vietnam combat 
and specifically to three alleged in-service stressors, including 
being subject to a bombing and being fired upon on June 16, 1966, 
being pinned down without the use of a weapon, and witnessing 
dead bodies, including ones with their heads blown off and their 
insides revealed.  

Pertinent documents of record also confirm that the Veteran 
served in the unit identified, elements of which were subject to 
enemy attack, came under fire and were combat ready, but not that 
the Veteran, individually or as part of one of these elements, 
"engaged in combat with the enemy."  More specifically, his DD 
214 and other service personnel records establish that he served 
on active duty from September 1965 to August 1969, including in 
Yokosuka, Japan, as a member of Amphibious Construction Battalion 
One (ACB-1), a Seabees Unit.  

The service department has reported that it could not determine 
whether the Veteran did or did not serve in Vietnam.  
Subsequently; however, he was issued a DD-215, correction of 
military records, showing that he had been awarded the Vietnam 
Service Medal.  This decoration was awarded to all persons who 
served in Vietnam or it contiguous waters and to persons serving 
in direct support of Vietnam combat in Thailand, Laos, or 
Cambodia.  Presidential Executive Order 11231 (Jul. 8, 1965); 
www.history.navy.mil/medals/vsn.htm.

There is no indication that the Veteran served in countries 
adjoining Vietnam.  Thus, he could only have been awarded this 
decoration for service in Vietnam or adjoining waters.  In 
addition a number of service acquaintances have reported that 
they knew the Veteran and that his unit did serve in Vietnam.

The fact that the Veteran's unit was shown to have been in 
Vietnam together with his decorations, testimony, and the reports 
of service acquaintances; weigh the evidence in favor of a 
finding that he had duty in Vietnam.  See Pentecost v. Principi, 
16 Vet. App. 124, 128 (2002) (holding that a veteran who had a 
military occupational specialty unrelated to combat, but was 
stationed with a unit that sustained attacks strongly suggests 
that the veteran was, in fact, exposed to these attacks).

The Veteran testified to stressors related to his fear of hostile 
military action while in Vietnam.  The Vet Center counselor 
provided a letter dated in September 2008 in which she found that 
the Veteran had PTSD related to those stressors.  The stressors 
are consistent with the circumstances of his service.  The 
criteria for the grant of service connection for PTSD are met and 
the appeal is allowed.


ORDER

Service connection for a psychiatric disability, namely PTSD, is 
granted.


REMAND

In the August 2008 Remand, the Board, in pertinent part, 
explained that the Veteran had testified that, shortly after 
discharge, he received asthma treatment at VA facilities in 
Washington, D.C. and that, one month prior to the hearing, he had 
received treatment for a skin outbreak at the VA Medical Center 
in Washington, D.C.  The Board thus instructed the agency of 
original jurisdiction to obtain all records of this treatment.  
Thereafter, the AOJ requested the records the Veteran had 
identified as pertinent, including those dated from 1969 to 1974 
and those dated recently.  The AOJ asked the Washington VA 
Medical Center (MC) to provide a negative response if it was 
unable to furnish some or all of the identified records.  The 
Washington VAMC responded by sending all recent records.  It did 
not send the earlier dated records, indicate whether it had 
searched for those records, or provide a negative response.  Such 
a response is necessary on remand so that the Board can ensure 
that the Washington VAMC undertook a search of the identified 
records, as requested.

Second, under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing a claimant a medical examination or obtaining a medical 
opinion when an examination or opinion is necessary to make a 
decision on a claim.  In this case, during the course of the 
appeal, the RO afforded the Veteran a VA examination in support 
of his claim for an increased rating for a skin disability.  The 
report of that examination, however, is inadequate to decide this 
claim.  Since the examiner prepared the report, the Veteran's 
representative reported in a brief to the Board that the Veteran 
was alleging a worsening of his skin disability.  

Based on the foregoing, this case is REMANDED for the following 
action:

1.  Contact the Washington VAMC, and ask 
that it provide all records of the 
Veteran's treatment for asthma from 1969 to 
1974.  It should provide a negative 
response, if the records are unavailable.  
Efforts to obtain these records must 
continue until it is reasonably certain 
that the records do not exist or that 
further efforts to obtain them would be 
futile.  

Inform the Veteran and his representative 
of the results of these efforts.

2.  Afford the Veteran a VA examination in 
support of his claim for an increased 
rating for a skin disability.  Provide the 
examiner with the Veteran's claims file for 
review and ask the examiner to confirm in 
his written report that he conducted such a 
review.  Following a comprehensive 
evaluation, during which all indicated 
studies are conducted, the examiner should: 

a) note all symptoms associated with 
the Veteran's skin disability; 

b) record in detail the nature of the 
alleged worsening of the skin 
disability;

c) specifically indicate, in 
percentage terms, the extent to which 
the Veteran's entire body is affected 
by the skin disability and the extent 
to which all exposed areas are 
affected; 

d) note the type of therapy needed to 
control the skin disability, including 
topical and intermittent systemic 
corticosteroids and immunosuppressive 
drugs; 

e) if the Veteran's skin disability 
necessitated the use of intermittent 
systemic corticosteroids or 
immunosuppressive drugs during the 
last 12 months, note the number of 
weeks the Veteran needed such therapy; 

f) discuss the impact of the Veteran's 
skin disability on his ability to 
work; and

g) provide detailed rationale, with 
specific references to the record, for 
the opinions expressed.    

3.  If either benefit sought remains 
denied, issue a supplemental statement of 
the case.

Thereafter, subject to current appellate procedure, return this 
case to the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of the 
appeal.  The Veteran need not act unless he receives further 
notice.  He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


